IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                               February 22, 2012 Session

        STATE OF TENNESSEE v. LAVON DOUGLAS ROBERTSON

                 Appeal from the Circuit Court for Lawrence County
                        No. 27993    Jim T. Hamilton, Judge


                No. M2011-00868-CCA-R3-CD - Filed January 7, 2013


The Defendant, Lavon Douglas Robertson, was convicted by a jury of one count of
promotion of methamphetamine manufacture, a Class D felony. See Tenn. Code Ann. § 39-
17-433. The Defendant was sentenced as a Range I, standard offender to four years of
supervised probation. In this appeal as of right, the Defendant contends (1) that the trial
court erred by denying his motion to suppress the evidence seized during a search of a one-
room “dwelling” used by the Defendant and (2) that the evidence was insufficient to sustain
the Defendant’s conviction. Following our review, we affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

D. K ELLY T HOMAS, J R., J., delivered the opinion of the court, in which J EFFERY S. B IVINS,
J., joined. J AMES C URWOOD W ITT, J R., J., filed a separate concurring opinion.

Claudia S. Jack, District Public Defender; and Richard H. Dunavant, Assistant Public
Defender, for the appellant, Lavon Douglas Robertson.

Robert E. Cooper, Jr., Attorney General and Reporter; Brent C. Cherry, Senior Counsel; T.
Michel Bottoms, District Attorney General; and Christi Leigh Thompson, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                         OPINION

                               FACTUAL BACKGROUND

      On April 15, 2009, investigators with the Lawrence County Sheriff’s Department
(LCSD) received information from “a confidential source” that the Defendant “had a meth
lab down at his residence.” The building in question was located on property at the end of
Grinnell Drive in Lawrence County. The property was owned by the Defendant’s aunt,
Ivanell Adkins. However, the Defendant’s aunt did not live on the property. At the entrance
of the property was a “trailer” and a dirt road1 leading off into a wooded area. The
Defendant’s cousin, Kerry Adkins, lived in the trailer. The dirt road went through the woods
and led to a pond. Approximately “an eighth to a quarter of a mile” from the entrance of the
property there was a “pull-behind camper” on the right side of the road and “a single story”
building on the left side of the road.

       At the suppression hearing, the Defendant testified that the building was actually the
back bedroom of a “trailer” the Defendant had previously demolished. The Defendant
thought the bedroom “was a good building, so [he] pulled it down there to the lake.” Three
of the building’s walls had vinyl siding, but the fourth wall “was open” and had some
“paneling on the outside.” In front of the building were several cinder blocks used as steps
leading to a door. Detective Parker Hardy and Investigator Gary Mills of the LCSD testified
that hanging next to the door was a license plate with the Defendant’s nickname, Peanut.
Inside the building, the Defendant had a wood stove and “a mattress setting [sic] up on
[cinder] blocks.” There was no electricity or running water in the building. The Defendant
admitted that the building belonged to him and that he would stay there from time to time
with his “aunt’s permission.”

        Investigator Mills testified that on the day in question, he approached the door to the
building and “noticed the door was cracked just a little bit.” Investigator Mills knocked on
the door and “the door swung open.” From the open door, Investigator Mills saw “a meth
lab set up across [a] table” near the front of the room. Investigator Mills testified that he shut
the door and went to get a search warrant while Detective Hardy secured the premises. After
Investigator Mills returned with a search warrant, he recovered the following items from the
building: muriatic acid, eight lithium batteries, ammonia nitrate, twenty pseudoephedrine
pills, cans of Coleman camp fuel, two propane bottles, a “Cold Pack,” several “white bottles”
that contained or had contained lye, several two-liter bottles, forty feet of tubing, two funnels,
five “homemade fittings,” fifty coffee filters, a roll of foil, sandwich bags, a “bottle of
unknown liquid,” three Mason jars, pliers, a bowl “with residue,” a wooden spoon, and two
rolls of tape.

     At trial, Investigator Mills was qualified as an expert witness concerning the
manufacture of methamphetamine. Investigator Mills admitted that many of the items seized



1
 It is unclear from the appellate record whether the dirt road was a private driveway or a public road. The
Defendant testified that the dirt road was a private driveway and that he had placed a gate and a stop sign at
its entrance. However, the Defendant’s aunt testified that the dirt road had been part of Grinnell Drive, but
that sometime before April 15, 2009, “they had named [the dirt road] something” else that she could not
recall.
                                                     -2-
from the Defendant’s building were items that would usually be found around the home.
However, Investigator Mills testified that “all this stuff” would not normally be kept “all
together” in one place. Investigator Mills opined that “with everything displayed like it [was]
on this table[,] spread out, [] the only thing it was used for [was] to manufacture meth.”
Investigator Mills also believed that the unknown liquid and residue on the bowl were
evidence “that shows you [methamphetamine] has [recently] been made.” Investigator Mills
explained that the “homemade fittings” were the two-liter bottle caps that had holes drilled
into them and tubing running through the holes. Investigator Mills further explained that the
“homemade fittings” were used in a method of manufacturing methamphetamine called
“shake and bake” where all of the ingredients needed to manufacture methamphetamine
would be placed in a two-liter bottle and the “homemade fittings” would be sealed onto the
top of the bottle with tape. Investigator Mills also explained that “Cold Packs” were
commonly used as a source of ammonia nitrate, a key ingredient in the manufacture of
methamphetamine.

        Investigator Mills testified that the items used in a “meth lab” are considered
“hazardous material[s].” According to Investigator Mills, the LCSD contracted with a
“HazMat team” to dispose of the items seized. Investigator Mills admitted that the unknown
liquid and the residue from the bowl were not “tested at a lab.” Investigator Mills opined that
the liquid was likely Coleman fuel and that the residue was likely “powder residue” from
where the pseudoephedrine pills were crushed during the methamphetamine manufacturing
process. Det. Hardy testified that he found several “burn piles” outside the building
containing the remnants of bottles and Coleman fuel cans. Investigator Mills testified that
manufacturers of methamphetamine will usually burn the components of a “meth lab” when
they are done.

        At trial, the Defendant admitted that the building belonged to him and that he often
went to the building “to drink beer,” but he denied that it was his residence. The Defendant
claimed that he split his time living at the home of either his friend, Lanny T. Berryhill, Sr.,
or his cousin, Linda McMahan. The Defendant testified that he was not present at the
building on April 15, 2009. He was arrested later that day at Ms. McMahan’s home. The
Defendant claimed that he had been staying at Ms. McMahan’s home for “four or five days”
prior to his arrest. The Defendant testified that he never locked the door to his building. The
Defendant also testified at the suppression hearing that “everybody” in his family was
allowed to use the building.

       The Defendant testified that there was a problem with trespassers on his aunt’s
property. The Defendant testified that he could tell other people had been in his building
based upon “[j]ust different ways it look[ed], different things missing in there or tire tracks,
garbage.” The Defendant claimed that trespassers would leave “things” in his building. The

                                              -3-
Defendant also claimed that in an attempt to prevent people from coming onto his aunt’s
property, he posted “no trespassing” signs on a stop sign at the entrance to the property and
on various trees in the woods. However, Investigator Mills testified at the suppression
hearing that he did not recall seeing any “no trespassing” signs on April 15, 2009.
Additionally, the Defendant introduced a photograph of the stop sign at trial, and it did not
have a “no trespassing” sign attached to it.

        The Defendant denied that he was manufacturing methamphetamine at his building
and testified that he was “surprised” when he was arrested on these charges. The
Defendant’s aunt, Mr. Berryhill, and Ms. McMahan all testified that the Defendant had a
problem with alcohol abuse, but they did not believe that he was using or selling
methamphetamine. The Defendant admitted that several of the items seized by the police
belonged to him including the Coleman fuel, the aluminum foil, the sandwich bags, the
funnels, the propane bottles, the Mason jars, the two-liter bottles, the pliers, the tubing, the
rolls of tape, the bowl, and the wooden spoon. The Defendant denied that the muriatic acid,
the “Cold Pack,” the lithium batteries, the “homemade fittings,” the pseudoephedrine pills,
the coffee filters, the white bottles containing lye, and the ammonia nitrate belonged to him.
The Defendant claimed that these items “[m]ust have been somebody else’s.” The Defendant
had no explanation for why all of these items were found together on a table inside his
building.

       In addition to this evidence, Det. Hardy, Investigator Mills, and Investigator Robert
Denton testified that they had all been on the Defendant’s aunt’s property several months
prior to April 15, 2009. The officers were called to the property after the Defendant
discovered a body floating in the pond. All three officers testified that the Defendant
informed them that he lived on the property and that the Defendant had invited them to come
back to the property to fish on the pond. Investigator Denton testified that he had gone to the
property on a couple of occasions after the body was found to kayak and that the Defendant
had personally told him that he “could come back and fish when [he] wanted to.”

       Based upon the foregoing evidence, the jury convicted the Defendant of one count of
promotion of methamphetamine manufacture. The trial court sentenced the Defendant to
four years on supervised probation.

                                         ANALYSIS

                                    I. Motion to Suppress

       Prior to trial, the Defendant filed a motion to suppress all evidence discovered during
the search of his building. The Defendant alleged that the search warrant was invalid

                                              -4-
because the application for the warrant “contained information obtained from an unlawful
[warrantless] search” of the building. The trial court held a suppression hearing at which the
Defendant and Investigator Mills testified to the facts discussed above. At the hearing, the
Defendant argued that because there was no “walkway” from Grinnell Drive to the
Defendant’s building, the police had no right to enter his aunt’s property and travel down the
dirt road to the building. On August 3, 2010, the trial court entered an order denying the
Defendant’s motion to suppress. The trial court concluded that Investigator Mills “was
legally on the premises” and that his actions were in compliance with the investigative
practice commonly referred to as a “knock and talk.”

        On appeal, the Defendant contends that the trial court erred by denying his motion to
suppress the evidence discovered during the search of his building. The Defendant argues
that the police officers could not go past the stop sign at the entrance of the property because
there was a “no trespassing” sign attached to it. The Defendant complains that by going
beyond that point on his aunt’s property, the police officers “were moving beyond an area
impliedly open to the general public” and “became trespassers.” The Defendant concludes
that the officers could not attempt a “knock and talk” at the Defendant’s building due to the
“no trespassing” signs posted on his aunt’s property and because there was no “pathway from
a public road to the front door.” The Defendant further argues that the “open fields” doctrine
does not apply to this case because there were “no trespassing” signs posted on the property.
The State responds that the police officers could enter onto the Defendant’s aunt’s property
despite the “no trespassing” signs due to the Defendant’s “personal invitation to the
investigators to return if they so desired.” The State further responds that “a posted no
trespassing sign could not provide constitutional protection where otherwise none would
exist in an open field” and that the police officers could enter onto the Defendant’s aunt’s
property because it was tantamount to an “open field.”

       We begin by noting that the Defendant has failed to include the transcript for the
motion for new trial hearing in the appellate record. The appellant carries the burden of
ensuring that the record on appeal conveys a fair, accurate, and complete account of what has
transpired with respect to those issues that are the bases of appeal. See Tenn. R. App. P.
24(b). If an incomplete record is presented to this court, the appellant risks waiving issues
raised on appeal. However, the State has not argued waiver on appeal, and the appellate
record contains the Defendant’s motion for new trial, which includes the issues raised on
appeal, and the trial court’s order denying the motion for new trial. Accordingly, waiver
notwithstanding, we will address the issues on their merits.

       On appellate review of suppression issues, the prevailing party “is entitled to the
strongest legitimate view of the evidence adduced at the suppression hearing as well as all
reasonable and legitimate inferences that may be drawn from that evidence.” State v. Talley,

                                              -5-
307 S.W.3d 723, 729 (Tenn. 2010) (quoting State v. Odom, 928 S.W.2d 18, 23 (Tenn.
1996)). Questions about “the assessment of witness credibility, the weight and value of
evidence, and the resolution of evidentiary conflicts are entrusted to the trial court” as the
trier of fact. State v. Meeks, 262 S.W.3d 710, 722 (Tenn. 2008). When the trial court
“makes findings of fact in the course of ruling upon a motion to suppress, those findings are
binding on appeal unless the evidence in the record preponderates against them.” Id.
However, “when the trial court does not set forth its findings of fact upon the record of the
proceedings, the appellate court must decide where the preponderance of the evidence lies.”
State v. Bobby Killion, No. E2008-01350-CCA-R3-CD, 2009 WL 1748959, at *13 (Tenn.
Crim. App. June 22, 2009) (citing Fields v. State, 40 S.W.3d 450, 457 n.5 (Tenn. 2001)),
perm. app. denied, (Tenn. Oct. 26, 2009). Here, the trial court made only minimal findings
of fact in its order dismissing the motion to suppress. Additionally, a trial court’s
conclusions of law along with its application of the law to the facts are reviewed de novo
without any presumption of correctness. Meeks, 262 S.W.3d at 722.

        Both the federal and state constitutions offer protection from unreasonable searches
and seizures with the general rule being “that a warrantless search or seizure is presumed
unreasonable and any evidence discovered subject to suppression.” Talley, 307 S.W.3d at
729 (citing U.S. Const. amend. IV; Tenn. Const. art. I, § 7). As has often been repeated, “the
most basic constitutional rule in this area is that ‘searches conducted outside the judicial
process, without prior approval by judge or magistrate, are per se unreasonable under the
Fourth Amendment–subject to only a few specifically established and well delineated
exceptions.’” Coolidge v. New Hampshire, 403 U.S. 443, 454-55 (1971) (quoting Katz v.
United States, 389 U.S. 347, 357 (1967)); see also State v. Berrios, 235 S.W.3d 99, 104
(Tenn. 2007). Such exceptions to the warrant requirement include “searches incident to
arrest, plain view, exigent circumstances, and others, such as the consent to search.” Talley,
307 S.W.3d at 729. These constitutional protections “are designed to safeguard the privacy
and security of individuals against arbitrary invasions of government officials.” Id. (quoting
State v. Keith, 978 S.W.2d 861, 865 (Tenn. 1998)) (internal quotation marks omitted).
However, these constitutional protections “are personal in nature, and they may be enforced
by exclusion of evidence only at the instance of one whose own protection was infringed by
the search and seizure.” State v. Cothran, 115 S.W.3d 513, 520 (Tenn. Crim. App. 2003)
(quoting State v. Ross, 49 S.W.3d 833, 840 (Tenn. 2001)). Therefore, “[i]n order to
challenge the reasonableness of a search or seizure, the defendant must have a legitimate
expectation of privcy in the place or thing to be searched.” Id. at 520-21.

       The Defendant’s main contention on appeal is that the police officers had no right to
enter upon his aunt’s property in order to reach his building, located approximately a quarter




                                             -6-
of a mile away from the entrance to the property.2 Following our review, we conclude that
the Defendant did not have standing to challenge the police officers’ entry onto his aunt’s
property. In Allen v. State, 29 S.W.2d 247 (Tenn. 1930), our supreme court held that the
“constitutional provision forbidding the government and its officers to invade private
property inures to the protection of the person in possession . . . [and] does not extend to third
persons.” At issue in Allen was the search of “inclosed pasture land” that resulted in the
discovery of a whisky still. Id. The pasture land was owned by the defendants’ mother. Id.
The two defendants lived in the house with their mother, but the pasture “did not adjoin the
dwelling”; therefore, it was not included in the curtilage of the home. Id. Our supreme court
concluded that the defendants “could only claim [the] constitutional protection upon invasion
of the house and the immediate premises occupied by them either under contract or license
from their mother. They could not invoke the rule and extend it to an inclosed field remote
from the house in which they resided.” Id.; see also Jordan v. State, 728 So. 2d 1088, 1095-
96 (Miss. 1998) (defendant who had been living at his mother’s trailer did not have standing
to challenge search of a “garbage dump” 100 feet from the trailer because it was not part of
the crutilage of the trailer); State v. Alford, 259 S.E.2d 242, 245-47 (N.C. 1979) (defendant
did not have standing to challenge search of a metal outbuilding located directly behind his
rental home because the building was not included in the rental agreement).

       Here, the Defendant sporadically occupied a building, on his aunt’s property, located
approximately a quarter of a mile from the entrance to the property. Based upon Allen, the
Defendant had standing to challenge only the police officers’ search of the building that he
occasionally stayed at and the area immediately surrounding it. The Defendant did not have
standing to challenge any search over portions of his aunt’s property that the Defendant did
not own or have any possessory interest in. For example, the Defendant would not have had
standing to challenge a search of the trailer that his cousin, Kerry Adkins, lived in. Likewise,
the Defendant lacked standing to challenge the police officers’ entrance onto his aunt’s
property a quarter of a mile from his building. Accordingly, as long as the police officers
acted reasonably in walking to the door of the Defendant’s building and knocking on the
door, then the search warrant and subsequent search of the building were valid and not
constitutionally suspect.

       This court has previously recognized the validity of the “knock and talk” procedure.
Cothran, 115 S.W.3d at 522. The procedure is considered to be a consensual encounter with
the police and a means for police officers “to request consent to search a residence.” Id. at



2
 As previously stated, it is unclear from the record before us whether the dirt road was a private driveway
or a public road. Clearly, there would have been no violation of the federal and state constitutional
protections against unreasonable searches and seizures had the police traveled down a public road to the
Defendant’s building.
                                                   -7-
521. In explaining the “knock and talk” procedure and the reasoning for it, this court has
quoted with approval the following:

       Absent express orders from the person in possession against any possible
       trespass, there is no rule of private or public conduct which makes it illegal per
       se, or a condemned invasion of the person’s right of privacy, for anyone openly
       and peaceably, at high noon, to walk up the steps and knock on the front door
       of any man’s “castle” with the honest intent of asking questions of the
       occupant thereof-whether the questioner be a pollster, a salesman, or an officer
       of the law.

Id. (quoting United States v. Cormier, 220 F.3d 1103, 1109 (9th Cir. 2000)).

        The Defendant’s main contention with regards to whether the police officers executed
a valid “knock and talk” is that there was no “pathway” from Grinnell Drive to the
Defendant’s building. Likewise, the Defendant argues that there was no “pathway” from the
dirt road to the door of the building. However, the validity of an attempted “knock and talk”
does not depend on the existence of a cobblestone pathway or a set of ornate stepping stones
leading from the road directly to a defendant’s front door. Nor is the procedure limited only
to buildings that the police can reach by major public thoroughfares. Instead, the operative
question is whether the defendant has an expectation of privacy in the area between the
roadway and the defendant’s front door. This principle applies regardless of whether the
police are approaching a one-room shack off of a dirt road or a residence off of Old Hickory
Boulevard.

        Here, a dirt road led from the entrance of the Defendant’s aunt’s property to the
Defendant’s building. Pictures entered into evidence at the suppression hearing and at trial
showed that the door of the building was only a few feet away from the dirt road. A path
worn in the grass led from the road to the door. The Defendant had used cinder blocks as a
set of steps to the door and had hung a license plate with his nickname, Peanut, next to the
door. There was no fencing or any other barriers to prevent a person on the Defendant’s
aunt’s property from approaching the Defendant’s building. The Defendant testified at the
suppression hearing that the nearest “no trespassing” sign was approximately halfway
between the entrance of the property and his building. Furthermore, the Defendant testified
that he left the building unlocked and that he allowed his “cousins” to use the building.
Additionally, the Defendant had previously invited Det. Hardy and Investigators Mills and
Denton to come onto his aunt’s property whenever they liked to fish on the pond. Based
upon the foregoing, we conclude that the Defendant had no expectation of privacy in the area
between the dirt road and the door of his building. Therefore, the LCSD investigators
properly executed a “knock and talk” at the Defendant’s door and the search warrant and

                                              -8-
subsequent search were constitutionally valid. Accordingly, we conclude that the trial court
did not err by denying the Defendant’s motion to suppress.

                               II. Sufficiency of the Evidence

       The Defendant contends that the evidence was insufficient to sustain his conviction
for promotion of methamphetamine manufacture. Citing State v. Crawford, 470 S.W.2d 610,
612 (Tenn. 1971), the Defendant argues that the State’s case against him was based solely
upon circumstantial evidence and that the State failed to present proof that excluded every
other reasonable hypothesis save his guilt. The State responds that in State v. Dorantes, 331
S.W.3d 370 (Tenn. 2011), our supreme court overruled Crawford and held that circumstantial
evidence should be treated the same as direct evidence when determining the legal
sufficiency of the evidence. Based upon the new standard announced in Dorantes, the State
responds that the evidence was sufficient to sustain the Defendant’s convictions.

        An appellate court’s standard of review when the defendant questions the sufficiency
of the evidence on appeal is “whether, after viewing the evidence in the light most favorable
to the prosecution, any rational trier of fact could have found the essential elements of the
crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). This
court does not reweigh the evidence; rather, it presumes that the jury has resolved all
conflicts in the testimony and drawn all reasonable inferences from the evidence in favor of
the state. See State v. Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984); State v. Cabbage, 571
S.W.2d 832, 835 (Tenn. 1978). Questions regarding witness credibility, conflicts in
testimony, and the weight and value to be given to evidence were resolved by the jury. See
State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). A guilty verdict “removes the
presumption of innocence and replaces it with a presumption of guilt, and [on appeal] the
defendant has the burden of illustrating why the evidence is insufficient to support the jury’s
verdict.” Id.; State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). “This [standard] applies
to findings of guilt based upon direct evidence, circumstantial evidence, or a combination of
[both] direct and circumstantial evidence.” State v. Pendergrass, 13 S.W.3d 389, 392-93
(Tenn. Crim. App. 1999).

        Our supreme court recently clarified that circumstantial evidence is as probative as
direct evidence. Dorantes, 331 S.W.3d at 379-81. In doing so, the supreme court rejected
the previous standard which “required the State to prove facts and circumstances so strong
and cogent as to exclude every other reasonable hypothesis save the guilt of the defendant,
and that beyond a reasonable doubt.” Id. at 380 (quoting Crawford, 470 S.W.2d at 612)
(quotation marks omitted). Instead, “direct and circumstantial evidence should be treated the
same when weighing the sufficiency of such evidence.” Id. at 381. The reason for this is
because with both direct and circumstantial evidence, “a jury is asked to weigh the chances

                                              -9-
that the evidence correctly points to guilt against the possibility of inaccuracy or ambiguous
inference . . . [and] [i]f the jury is convinced beyond a reasonable doubt, we can require no
more.” Id. at 380 (quoting Holland v. United States, 348 U.S. 121, 140 (1954)). To that end,
the duty of this court “on appeal of a conviction is not to contemplate all plausible inferences
in the [d]efendant’s favor, but to draw all reasonable inferences from the evidence in favor
of the State.” State v. Sisk, 343 S.W.3d 60, 67 (Tenn. 2011).

       A person promotes methamphetamine manufacture by committing any of the
following acts:

       (1) Sells, purchases, acquires, or delivers any chemical, drug, ingredient, or
       apparatus that can be used to produce methamphetamine, knowing that it will
       be used to produce methamphetamine, or with reckless disregard of its
       intended use;

       (2) Purchases or possesses more than nine (9) grams of an immediate
       methamphetamine precursor with the intent to manufacture methamphetamine
       or deliver the precursor to another person whom they know intends to
       manufacture methamphetamine, or with reckless disregard of the person’s
       intent; or

       (3) Permits a person to use any structure or real property that the defendant
       owns or has control of, knowing that the person intends to use the structure to
       manufacture methamphetamine, or with reckless disregard of the person’s
       intent.

Tenn. Code Ann. § 39-17-433(a).

       The Defendant argues that his explanation “that some of the allegedly inculpatory
items were used by him for mundane, legal purposes and others apparently belonged to
trespassers represented a reasonable hypothesis which is no way excludable by all the
evidence in the case.” However, the State correctly notes that the Defendant’s arguments are
based entirely on legal precedents explicitly overruled by our supreme court in Dorantes.
The Defendant’s assertion that because his conviction was based solely upon circumstantial
evidence the State was required to rule out every reasonable hypothesis except that of guilt
is simply no longer the law in Tennessee. Instead, circumstantial evidence alone is sufficient
to sustain a conviction and is treated the same as direct evidence when weighing the
sufficiency of the evidence. See Dorantes, 331 S.W.3d at 381. The Dorantes standard
recognizes that the jury is in a better position than this court to weigh the evidence and decide
between the competing plausible theories presented by the State and a defendant.

                                              -10-
Accordingly, this court’s duty on appeal is “not to contemplate all plausible inferences in the
[d]efendant’s favor, but to draw all reasonable inferences from the evidence in favor of the
State.” Sisk, 343 S.W.3d at 67.

        Here, it was uncontested that the Defendant owned the building and that he frequently
stayed at the building with his “aunt’s permission.” Investigator Mills testified that on a table
inside the building were all of the components necessary for the manufacture of
methamphetamine with the exception of lye, and the police recovered several “white bottles”
that either contained lye or had recently contained lye. Investigator Mills explained that
while all of the components for methamphetamine manufacture were items usually found
around a home, they would not be kept in one place unless they were being used to
manufacture methamphetamine. Investigator Mills also testified that he found “homemade
fittings” which were necessary for the “shake and bake” method of manufacturing
methamphetamine. Outside the building were several burn piles consistent with the fact that
manufacturers of methamphetamine typically burn the components of a “meth lab” when they
are done. The Defendant admitted ownership of several of the items seized by the police but
denied ownership of several of the key components used in the manufacturing of
methamphetamine. The Defendant claimed that these items were left in his building by
unknown trespassers. However, the Defendant had no explanation for why all of the
components needed for the manufacture of methamphetamine were found together on a table
in his building.

       It was the province of the jury to weigh the evidence, judge the credibility of the
witnesses, resolve any conflicts in the testimony, and choose between the competing theories
presented by the State and the Defendant. Based upon the foregoing evidence, the State
established a reasonable inference that the Defendant acquired the components necessary for
the manufacture of methamphetamine and possessed them in his building. The jury was free
to accept this reasonable inference and reject the Defendant’s plausible competing theory.
Accordingly, we conclude that the evidence was sufficient to sustain the Defendant’s
conviction for promotion of methamphetamine manufacture.

                                        CONCLUSION

        Upon consideration of the foregoing and the record as a whole, the judgment of the
trial court is affirmed.




                                                     _________________________________
                                                     D. KELLY THOMAS, JR., JUDGE

                                              -11-